In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-0906V
                                        UNPUBLISHED


    DANA SHERROD,                                           Chief Special Master Corcoran

                        Petitioner,                         Filed: June 30, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Uncontested;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for Petitioner.

James Vincent Lopez, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On June 20, 2019, Dana Sherrod filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that an influenza (“flu”) vaccine she received on
September 25, 2017, caused her to suffer a shoulder injury related to vaccine
administration (“SIRVA”). Petition at 1. Petitioner further alleges that she suffered the
residual effects of her injury for more than six months. Petition at 4. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On June 30, 2022, Respondent filed an Amended Rule 4(c) report (after I issued
Findings of Fact on May 18, 2022, finding that Petitioner’s left shoulder pain began within
the 48-hour timeframe for her Table SIRVA claim) in which he states that he does not

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
contest that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 2. Specifically, Respondent states that “[r]ecognizing that the Chief Special
Master’s factual finding that petitioner’s left shoulder pain began within the forty-eight-
hour timeframe for a Table claim is the law of the case, respondent advises that he will
not defend the case on other grounds during further proceedings before the Office of
Special Masters.” Id. at 2. Respondent further agrees that “petitioner had no recent history
of pain, inflammation, or dysfunction of her left shoulder; the onset of pain occurred within
forty-eight hours after receipt of an intramuscular vaccination; the pain was limited to the
shoulder in which the vaccine was administered; and, no other condition or abnormality,
such as brachial neuritis, has been identified to explain petitioner’s left shoulder pain”. Id.
at 7. Respondent states that based on the record as it now stands, and subject to his right
to appeal my factual finding, Respondent does not dispute that Petitioner has satisfied all
legal prerequisites for compensation under the Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                          s/Brian H. Corcoran
                                                          Brian H. Corcoran
                                                          Chief Special Master




                                              2